Title: To George Washington from Henry Knox, 16 April 1782
From: Knox, Henry,Morris, Gouverneur
To: Washington, George


                        
                            Sir
                            Elizabeth Town 16 April 1782
                        
                        General Forman (who is now on his way to you with a Representation on the Hanging of Captain Hoddy by the
                            Refugees) will have the Honor of delivering your Excellency this Letter. Previous to the Generals Arrival we had heard of
                            this Matter altho not so particularly. We mentioned it to General Dalrymple and Mr Elliott. They seemed to be surprised
                            and wounded at the Information & assured us of their Conviction that the Deed had been perpetrated not only
                            without the Order of Sir Henry Clinton but without his knowledge. We should now make a Representation on the Subject in
                            form but are induced to think that as it will have far greater Weight so it will come with more Propriety from your
                            Excellency to Genl Clinton.
                        We have not in any Instance made a direct and formal written Enquiry as to the
                            Board of Refugees, conceiving that the Event of the Business committed to us would have rendered it
                            unnecessary. In Conversation (however) they have been often mentioned. They are it seems appointed by and correspond with
                            the british Ministry. Their Agents are commissioned by Sir Henry Clinton. They act by their own Authority under Sufferance
                            of the british Commander in Chief but Subordinate to his Authority if he pleases to exert it. 
                        We did expect that our Business would have terminated yesterday but it seems that they have Something to
                            propose this Day. Should we not finish immediately Colo. Smith will go hence to Morrow Morning and carry our
                            Proceedings—Should we finish this Day or toMorrow we shall make up our Report as soon as possible and transmit it by the
                            Colo. We have the Honor to be with great Respect Sir your Excellency’s most obedient & humble Servants
                        
                            H. Knox
                            Gouvr Morris
                        
                    